Exhibit SECOND AMENDED AND RESTATED RADIOSHACK CORPORATION UNFUNDED DEFERRED COMPENSATION PLAN FOR DIRECTORS RadioShack Corporation, a Delaware corporation (the “Company”), hereby amends and restates, effective as of December 31, 2008, the Unfunded Deferred Compensation Plan (the “Plan”) in order to satisfy the requirements of section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). Unless otherwise indicated, all “section” or “Code” references are to the Code and the Treasury Regulations related thereto, as may be amended from time to time, promulgated under the authority of the applicable Code section and, in each case, any successor provisions thereto. The Company intends that the Plan, as amended and restated, applies solely to compensation earned or vested on or after January 1, 2005, including any earnings thereon, to the extent such compensation was not paid or distributed prior to December 31, 2008.Further, it is the intent of the Company that the Plan, as amended and restated, shall have no effect whatsoever on any benefits earned and vested on or before December 31, 2004, including any earnings thereon, and the parties intend that such benefits remain exempt from Code section 409A. 1.PURPOSES OF THE PLAN The purposes of the Plan are to enable the Company to attract and retain the best qualified members of the Board of Directors of the Company (a “Director”) by providing them with a Plan to defer the payment of all or a specified portion of the fees payable to the Director for services rendered on behalf of the Company. 2.ELECTION TO DEFER a)A Director may make an irrevocable election on or before December 31 of any year, to defer payment of all or a specified part of either all his/her retainer fees or meeting fees or both (whether paid in cash or in Common Stock of the Company or dividends attributable thereto), for services and meetings during the succeeding calendar year following such election, (and any cash dividends under Section 2c) hereof and any matching contributions under Section 3b) credited with respect to the deferred fees) (a “Deferral Election”).Any person who shall become a Director during any calendar year, and who was not a Director of the Company on the preceding December 31 and who has not otherwise been eligible to participate in any other non-qualified elective account balance plan subject to Section 409A of the Code, may elect, not later than the 30th day after his or her term begins, to make a Deferral Election for the succeeding calendar year.Any such elections shall be made by written notice delivered to the Corporate Secretary of the Company prior to the applicable dates stated in the foregoing sentences.All elections shall only be effective for the succeeding calendar year.Notwithstanding the above, for the calendar year 1998, any such election must be made prior to February 28, 1998 for director retainer fees and prior to July 1, 1998 for meeting fees. 1 b)In addition to a) above, any Director with a cash account shall be entitled to make a one-time election only to transfer out of his or her cash account and have his or her stock account credited with such amount of cash and accrued interest as a Director may elect from his or her cash account.This election shall be effective as of July 1, 1999.Upon this election, the elected amount credited to a Director's stock account shall be converted to that amount of Company Common Stock based upon the closing price of Company Common Stock on June 30, 1999.Such one-time election must be made no later than July 1, 1999. c)With respect to cash dividends payable on Company Common Stock, each participating Director holding a stock account or Pension Plan Stock Account, upon his or her election may (i) be directly paid in cash, (ii) have his or her cash account credited as of the payment date for dividends on Company Common Stock in an amount equal to dividends attributable to the number of shares of Company Common Stock credited to each Director's stock account or Pension Plan Stock Account as of the record date set by the Board of Directors of the Company or (iii) defer cash dividends into his or her stock account or Pension Plan Stock Account.Cash dividends deferred and credited to a Director's stock account or Pension Plan Stock Account shall be converted to that amount of Company Common Stock based on the closing price of Company Common Stock on such record date for dividends.Any Deferral Election with respect to cash dividends contemplated in this Section 2c) shall be made at the same time that an election is made with respect to the underlying fees paid in the form of shares of the Company Common Stock. d)Amounts deferred under this Plan will be distributed in accordance with the Deferral
